Kupferman J. (concurring in result only).
I agree with my colleague Justice Kassal, as set forth in his concurring memorandum in People v Doe (96 AD2d 1018, 1019).
The bank has no real interest in the question of disclosure of these financial records while the depositor has. Clearly, there should be standing and any determination to the contrary is pure fiction.
Nonetheless, I concur because it cannot be said that the subpoena is too broad or that the financial records sought are not relevant.
Sullivan, J. P., and Milonas, J., concur with Ellerin, J.; Kupferman, J., concurs in a separate opinion.
Order, Supreme Court, New York County, entered October 3, 1990, which granted the motion of petitioners-respondents Norkin and Britestarr Homes, Inc., to quash a subpoena issued by respondents-appellants Patrick Hoey and the Department of Investigation of the City of New York upon respondent Lloyd’s Bank PLC, to the extent of excepting from such subpoena, and directing that Lloyd’s Bank PLC not produce, information concerning the finances of petitioners-respondents, unanimously reversed, insofar as appealed from, on the law, and the motion denied, without costs.